PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/782,224
Filing Date: 12 Oct 2017
Appellant(s): HILLBRATT et al.



__________________
Christopher P. Ziolkowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.1

a) Claims 31-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 11 in Appendix A infra.

Claims 1-9, 11, 15-16, and 22-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
See paragraph 12 in Appendix A infra

c) Claims 1-11 and 13-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for … does not reasonably provide enablement for.. as now claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims. 
See paragraph 13 of Appendix A infra. 

d) Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See paragraph 14 of Appendix A infra.

e)   Claims 10-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kristo et al (US 201501635792, herein after also referred to as '579).
infra.

f) Claims 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Margolis et al (US 2013/0039520, hereinafter also referred to as ‘520, incorporating 2001/0009770, hereinafter also referred to as ‘770).
See paragraph 16 of Appendix A infra.

g)  Claims 1-9, 22-31 and 33-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miller III et al (US 2012/0095528 hereinafter also referred to as ‘528) alone or as evidenced by Cochlear Limited (WO 2004/003580 hereinafter also referred to as ‘580).
See paragraph 17 of Appendix A infra.

h)  Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over by Miller III et al (US 2012/0095528 hereinafter also referred to as ‘528) alone or as evidenced by Hillbratt et al (US 20100041940 hereinafter also referred to as ‘940).
See paragraph 18 of Appendix A infra.






(2) Response to Arguments 

1a)-b)-35 USC 251-New Matter/112-New Matter
Claim 1
As an initial matter with regard to claim 1, while claim 1 as filed in the original application include the recitation “recording with the one or more sensors associated with the portable device, a response data recorded by the medical device in response to a testing stimulus”, the remainder of instant claim 1 is not recited verbatim by claim 1 as filed in the original application. See Brief, [4.12.1], paragraph bridging pages 51-52. 
Second, on page 52 of the Brief, col. 7, lines 9-37 is provided as written description support. Col. 7, lines 9-37, esp. 28-37, set forth “[i]n embodiments, testing stimuli is provided using various components of a portable device. For example, testing stimuli can be provided by a speaker, head set, inbuilt generator, audio cable, and/or wireless interface of the portable device. In embodiments, components of the portable device are also used to record the response to the testing stimulus of the device being tested. For example, a gyroscope, magnetometer, accelerometer, microphone [sic] and/or microphone can be employed to record responses to the testing stimuli”.  The Brief at page 6 also provides as written description support the operation 514 of FIG. 5 and col. 9, lines 1-12.2)   
Appellant argues:
…the Office Action contended that because the claim does not recite a specific component “capable of providing the testing stimulus” and a specific sensor being the medical device “generate[s]|” the response data. (Emphasis added.)
(Brief, paragraph bridging pages 52-53.)3  
However attention is also invited to col. 8, lines 53-57 (“Any type of test or testing stimulus may be provided at operation 510 so long as the portable device has a component capable of providing the testing stimulus to a medical device that can utilize the stimulus”(emphasis added)).  See also col. 5, lines 50-54 (“FIGS. 4A-4C depict various embodiments of fixtures that may be used to in conjunction with a portable device 400 and a medical device 404. In these figures, the medical 404 device is a bone conduction device.”), col. 6, lines 3-10 (“…while still allowing the microphone to receive the vibrational output of the bone conduction device 404. Fixture 402 may cover the microphone of the portable device 400 to block external sound from being received by the microphone; however, the vibrations generated by the device 400 will still be transmitted through the fixture 402 and casing of the portable device 404 and be picked up by the microphone.”), col. 8, lines 2-3 (“Because different types of devices can require different types of testing…”), col. 8, lines 43-49 (“…where the device being tested is a hearing prosthesis, testing stimuli such as, but not limited to, a sweeped sine stimulus, noise (e.g., white, pink, a maximum length sequence (“MLS”), etc.), single tone, impulse, music, and/or speech may be provided using a speaker, head set, inbuilt generator, audio cable, or 
Claim 1 as now amended not only claims a “medical device” as argued but a medical device of a certain type, i.e. comprising a bone conductor. 

Claims 9,  22 and 31
As an initial matter with regard to claims 9, 22 and 31, while claim 10 as filed in the original application included the recitation “wherein the testing stimulus being generated by an on board signal generator of the medical device”,  claim 1 as filed in the original application from which such claim depended is not the same as the instant claim 1 from which the instant claim 9 depends from. See Brief, [4.12.2], first paragraph, page 54.  
With regard to the citation to col. 2, lines 54-59 for support, such describes a sound input device processor for generating control signals while the device is positioned behind the ear of the recipient, not generating testing stimulus while on a portable device as claimed. Col 7, lines 9-37 also relied upon for support do describe a testing stimulus provided by an inbuilt generator. However, the generator is part of the portable device, not part of the medical device as claimed.  See again Brief, first paragraph, page 54. 
It is further noted that while col. 9, lines 36-55 describes “…when testing a bone conduction device, diagnosis of an on-board signal generator (i.e., the vibrator) can be performed by muting the medical device and ordering it [the medical device] to emit sinus waveforms through a predetermined frequency sequence…”, this is not what is claimed, i.e. it is claimed the medical device generates response data in response to testing stimulus is claimed.

Claim 11
As an initial matter regarding claim 11, while claim 12 as filed in the original application  included the recitation  “wherein the contacting surface comprises  at least one of …a friction interface”, claim 11 as filed in the original application (from which such claim 12 depended) is not the same as the instant claim 10 (from which the instant claim 11 depends from).  See Brief, [4.12.3], paragraph bridging pages 54-55.  
Continuing claim 11 does not recite “the U-shaped channel having a friction interface with the portable device. See Brief, first paragraph, page 55 (claim 10 recites “the body comprises a contacting surface” and claim 11 recites “the contacting surface comprises a friction interface”).  
Col. 5, line 50-col. 6, line 64 is relied upon for written description support and describes device 400 “fitting over the edge” of device 400 and the U-shaped channel “adapted to receive at least a portion of an edge” of device 400.  Fig. 4Ais also relied upon for support.4  Neither describe the claimed interface, i.e. “friction”. See again Brief, first paragraph, page 55.  

Claims 15-16
Contrary to the arguments, col. 5, line 50-col. 6, line 34 and FIG. 4A do not describe the claimed combination. See Brief, [4.12.4], pages 55-57.  Col. 5, line 50-col. 6, line 10 describe a portable device, a fixture 402 and a medical device 404 and the embodiment of Fig. 4A.  A receiver for receiving at least a portion of a hearing prosthesis is not described.  Col. 6, lines 11-34, i.e. col. 6, lines 14-16, describes “other embodiments”5 and FIG. 4B.  Furthermore, with regard to the description of an opening of “other embodiments” set forth in col. 6, lines 11-24 6  

Claims 23-24 and 28-29
With regard to claims 23-24 and 28-29 (which depend from claim 22) and claims 34-35 and 38-39 (which depend from claim 31) and testing stimulus, see the discussion of claims 9, 22 and 31 above with respect to testing stimulus. See also Brief, [4.12.5], pages 57-58.

Claims 25 and 37
As an initial matter regarding claims 25 and 37, while claim 28 as filed in the original application included the recitation “wherein the one or more sensors comprise at least one of a microphone and an accelerometer, wherein the microphone and the accelerometer are components of the portable device”, claim 25 as filed in the original application (from which such claim 28 depended) is not the same as the instant claim 22 or 31 (from which claims 25 and 37 depend from). Claims 22 and 31 only require some “medical device”.  See Brief, [4.12.6], page 58.  
See also discussion of claim 1 and, e.g., col. 7, lines 28-35 supra with regard to the remainder of the discussion in [4.12.6], Brief, page 59.


Claim 32
With regard to added claim 32 (“wherein confirming placement of a medical device comprises querying the medical device or user”), col. 7, lines 38-62 demonstrate possession of querying for acknowledgement that the medical device is ready to test without specifically identifying a precise location, not possession of any query as claimed, e.g.. no possession of any query for acknowledgement specifically identifying a precise location.  See Brief, [4.12.7], pages 59-60.

1c)-112-Enablement
See Brief, [4.18], pages 61-64.  
The rejection was not only based on breadth.7  For example, the Office Action discussed the nature of the invention, e.g. col. 8, lines 32-56:
Upon receiving or otherwise determining the device settings, flow continues to operation 510 where a test is performed on the device. In embodiments, one or more components of the portable device capable of providing output are used to perform the test. For example, in one embodiment, the portable device speaker is used to play one or more test sounds to a hearing prosthesis. In another embodiment, the portable device can perform the test using a display, using a vibrator to provide mechanical stimulus, or by transmitting stimulus to the device via a wired or wireless connection, such as a Bluetooth connection or a RF signal. In embodiments, where the device being tested is a hearing prosthesis, testing stimuli such as, but not limited to, a sweeped sine stimulus, noise (e.g., white, pink, a maximum length sequence ("MLS"), etc.), single tone, impulse, music, and/or speech may be provided using a speaker, head set, inbuilt generator, audio cable, or wireless streaming component of a portable device. While specific examples of testing stimulus are provided it will appreciated that the specific examples are provided for the purpose of illustration. As noted, other types of devices may be tested using the method 500 that can require different types of testing stimulus. Any type of test or testing stimulus may be provided at operation 510 so long as the portable device has a component capable of providing the testing stimulus to a medical device that can utilize the stimulus.

and, e.g., col. 11, lines 23-56:
The portable device 600 can include at least one gyroscope 606 that can be used to ensure that the portable device 600 is placed on a flat surface for testing by measuring gravitational force (i.e., "G force"). The gyroscope 606 can also be used to measure accelerometer data. A microphone 608 can be used for high-accuracy measurement (e.g., for Fast Fourier transform ("FFT") analysis) but it is somewhat sensitive to external noise. In that case, measurement in quiet surroundings may result in more accurate results. Alternatively, the external microphone vent can be shielded, for example, by one of the fixtures described with respect to FIGS. 4A-4C, or even by a finger of the user. Covering the microphone vent has negligible impact on the sound received through casing vibrations but almost completely removes airborne sound. The portable device 600 may include at least one speaker 610 that can be used to provide audio testing stimulus or to provide audio instructions to the user. A device display 612 is used to display a user interface that provides information to the user regarding placement of the device for testing, information about testing results, displaying suggested remedies, and/or otherwise displaying a user interface that the user can interact with while performing the methods disclosed herein. While specific operations and/or tasks are identified as being performed by the various components described above, additional or different tasks can be performed by each component depending on the type of testing and/or type of medical device being tested. In embodiments, portable device 600 also includes network connections 614 and general computing components 618. For the sake of clarity, these components are described in more detail with respect to FIGS. 7 and 8.
(emphasis added).

   
See also the Brief, e.g. page 63, second full paragraph, and the discussion of claim 1 above in section  1a)-b)-35 USC 251-New Matter/112-New Matter.


1d)-112/Definiteness
See Brief, [4.14], page 64.  The plain language is not clear. Note col. 7, lines 50-62. 


1e) 102(e)-Kristo
See Brief, [4.15, pages 64-70. 
As an initial matter regarding the “adapted to”8 recitation (Brief, pages 65-66), see the Claim Interpretation section in Appendix A and MPEP 2111. The plain meaning of the language “adapted to” only requires the substantially U-shaped channel be able to receive therein at least a portion of an edge of the portable device and, other than such recited shape, no other specific structure for realizing such receipt has been specified.9  
Continuing (Brief, pages 66-68), Appellant appears rely on the term “channel” of “U-shaped channel” as distinguishing over the disclosures of ‘579.  However, see Appendix A, paragraph 15.  In Figures 3A and 5, the U-shaped element 310 defines a channel from its lower long edge to its upper long edge (in the vertical direction of the page). In Figure 3B the channel is defined in a direction into the page.  In Figure 7, the elongated structure 710 defines a channel, e.g. from the edge adjacent the line from 711 to the edge left thereof. Paragraphs 74-76 describe portion 720 which is within such channel includes the conduction device attachment portion 730.  Such portion 730 receives 140, e.g. an edge of the portable device.
Appellant also did not address that paragraph 39 further describes:
Any size or shape of an elongated structure 310 may be used in some embodiments providing that such an elongated structure will enable the embodiments detailed herein and variations thereof to be practiced. Indeed, in other embodiments, other types of structure other than an elongated structure may be utilized. In this regard, structure corresponding to, for example, a partial helmet (such as a helmet that only covers a back of a head), a full helmet (e.g., U.S. football helmet, bicycle helmet, war fighter helmet, etc.) may be utilized as 
(emphasis added)
  
See the shape of the back of the head in FIG. 3C as well as 3A-B, i.e. , curved or channel-shaped.  Appellant also did not specifically address the description in paragraphs 74-76, only paragraph 72 which was not specifically cited by the Office Action.  
Regarding the language “adapted to” (Brief, page 68, last paragraph, page 69, first paragraph), see the discussion of the plain meaning of “adapted to” above.  Also see the FINAL, i.e. “portion 720 within such channel includes the conduction device attachment portion 730 which portion receives 140, e.g. an edge of portable device.” (Emphasis added.)  The annotated FIG. 7A on page 69 of the Brief does not show element 140, see paragraph 75.
Finally (Brief, bridging pages 69-70), the Office Action does not contend that the bore is the U-shaped channel. As discussed in the three paragraphs above, a portion of element 140 is received, e.g. via a bore extending through the element 711 and 721 (721 is within the U-shaped element) to be received by element 730 in element 720.  

1f)-102(e) Margolis

Claim 17
See Brief, [4. 16.1}, pages 70-73.  
Claim 17 requires: 
a fixture for interfacing the medical device with the portable device,
the fixture comprising: a body comprising a vibration-conductive material,
wherein the body comprises a contacting surface for contacting a surface of the
portable device, and 

portion of the medical device.

Appellant concludes the “body which comprises a vibration conductive material” is element 10 rather than 10/64 as set forth by the FINAL.  Page 18 of the Brief sets forth col. 5, line 50-col. 7, line 37 as support for “fixture for interfacing the medical device with portable device, the fixture comprising” of which col. 6, line 64-col. 7, line 8 are support for “a body comprising a vibration conductive material configured to transmit mechanical output from the medical dive to the portable device”.  Col. 6, line 64-co 7l, line 8 set forth:
While FIGS. 4A-4C provide specific examples of different fixtures that may be used to secure a device to a portable device for testing, other types of fixtures may be employed to secure a medical device to a portable device without departing from the scope of the present disclosure. For example, any type of fitting comprising a body with an interface for a medical device may be used. In embodiments, the body of the fixture comprises a vibration-conductive material that can be used to transmit mechanical output from, e.g., a bone conduction device, to the one or more components of the portable device.
(emphasis added)

Such “body” is not referenced with regard to any structure in the Figures.  The claim language tracks the description above. The claim language does not require the body molded from or consisting of such vibration-conductive material or unitarily formed with such material.  Thereby there is no basis for the conclusion that 10/64 is not a “body comprising a vibration conductive material”, only element 10 is, as argued.    

Claim 20
See Brief, [4.16.2], pages 73-74.  


1g)-102(e) Miller alone or Miller as evidenced by Carter
See Brief, [4.17], pages 74-77.
Appellant appears to argue that Mitchell does not teach confirmation of positioning because “there does not appear to be any actual description of confirming such positioning in such area, let alone the entire recitation as claimed”.   See Appendix A, paragraph 17, Claim 1, second paragraph (i.e. since ‘579 at the very most teaches retentive juxtaposed positioning by the magnets, i.e. if there magnetic retention, there is juxtaposed positioning and vice versa).  However, the rejection goes on, i.e., “even if not” “confirming”, that the structure of Miller as evidenced by ‘580 teaches such “confirming”.  
However Appellant further argues that ‘580 is improperly used as evidence since it is not used as set forth in MPEP 2131.01.  However, it is tendered that ‘580 is being cited to show that a characteristic of “confirming” if not disclosed explicitly, it is inherent in the structure of ‘579. (See MPEP 2131.01, (C) Show that a characteristic not disclosed in the reference is inherent.)   
10  

1h)-103 Miller alone or as evidenced and Hillbratt
See Brief, [4.18], pages 77-78. 
Appellant contends Miller does not disclose or suggest confirming placement for at least the reasons described in the previous section and Hillbratt does not remedy the deficiency of Miller.  See the discussion in 1g) above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JALATEE WORJLOH/Primary Examiner, Art Unit 3992        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

























Appendix A

Objections
8.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the testing stimulus being generated by an onboard signal generator of the medical device as claimed in claims 9, 22 and 3111, a body comprising vibration conductive material as well as a substantially U-shaped channel and an interface for contacting at least a portion of a hearing prosthesis as claimed in claim 1012, the contacting surface of a body which comprises a substantially U-shaped channel comprises a friction interface as claimed in claim 1113, a body which comprises a substantially U-shaped channel and an interface for contacting at least a portion of a hearing prosthesis which interface defines a receiver for receiving at least a portion of a hearing prosthesis as claimed in claim 15 and such receiver comprises a bone conduction element as claimed in claim 1614, response data generated by the medical device in response to a test stimulus being recorded with one or more sensors associated with the portable device as claimed in claims 17, 22 and 3115, a fixture body which comprises an interface for 16, such fixture comprising a friction interface as claimed in claim 18, see footnote 3, various limitations with regard to the testing stimulus which is previously claimed as generated by an on-board signal generator of the medical device as claimed in dependent claims 23-24, 28-29, 34-35 and 38-39, see footnote 1, and response data generated by the medical device in response to a test stimulus being recorded with one or more sensors associated with the portable device which sensors comprise at least one of a microphone and an accelerometer as claimed in claims 25 and 37, see footnote 5, should be provided.  However, see also paragraphs 9-13 infra.    

9. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body as claimed in claims 11 and 13-16, the fixture as claimed in claim 18 and the medical device as claimed in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
See also however paragraphs 11-13 infra.    

The disclosure is objected to because of the following informalities:  Throughout the disclosure, e.g., col. 1, lines.14-17, and 28-30, col. 2, lines, 24-25, 38-43, and 60-66, col. 3, line 62-col. 4, line 60, col. 5, lines 50-57, col. 6, lines 13-16 and 48-54, “ bone conduction device” should be --bone conductor device-- to provide proper antecedent basis for the claimed subject matters, e.g., claim 1, 30 and 40.    See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Also in col. 6, line 27, “404” should be --406--.  Appropriate correction is required.

New Matter-35 USC 251 
11.  Claims 31-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:   
See paragraph 12 infra.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 

The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



12.  Claims 1-9, 11, 15-16, and  22-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims response data generated, by a medical device comprising a bone conductor and the bone conductor connected to a fixture, in response to a test stimulus being recorded with one or more sensors associated with the portable device.  However see, e.g., col. 8, lines 53-57, col. 5, lines 50-53 and col. 6, lines 3-10 which describe the testing stimulus as one/a type that the type of medical device tested can utilize and the sensors as those/a type that can record response data in response thereto.  
17  However, col. 9, lines 36-55 describe data/waveforms being generated by an on-board signal generator in response to an order/command not testing stimulus and such data being generated when performing testing/diagnosing of an on-board generator/vibrator of a bone conduction device. 
Claim 11 claims the contacting surface of a body which comprises a substantially U-shaped channel comprises a friction interface.18  However, col. 5, line 50-col, 6 line 64 and Figs. 4A-4C do not describe “a friction interface”. 
Claim 15 recites the body with the U-shaped channel having an interface for contacting at least a portion of a hearing prosthesis defines a receiver for receiving at least a portion of a hearing prosthesis and claim 16 recites such receiver comprises a bone conduction element.19  However, col. 5, line 50-col, 6 line 64 and Figs. 4A-4C do not describe the body with the U-shaped channel with such a receiver/bone conduction element. 
Dependent claims 23-24, 28-29, 34-35 and 38-39 recite various limitations with regard to the testing stimulus which is previously claimed as generated by an on-board signal generator of the medical device.  However, again col. 9, lines 36-55 describe data/waveforms being generated by an on-board signal generator in response to an order/command not testing stimulus and such data being generated when performing testing/diagnosis of an on-board generator/vibrator of a bone conduction device.  
Claims 25 and 37 recite response data generated by the medical device in response to a test stimulus being recorded with one or more sensors associated with the portable device which 20  However, e.g., col. 8, lines 53-57, col. 5, lines 50-53 and col. 6, lines 3-10, describe the testing stimulus as one/a type that the type of medical device tested can utilize and the sensors as those/a type that can record response data in response thereto.
Claim 32 recites that the step of confirming placement of a medical device comprises querying the medical device or the user.  Patent Owner (hereinafter also referred to as PO) now provides that support can be found at col. 7, lines 58-62.  However col 7, lines 58-62 not only  describe “the portable device can confirm placement by querying the medical device or user” but also such querying is “for acknowledgement that the medical device is ready to test, without specifically identifying a precise location” which is not claimed in claim 32.    
See also paragraphs 8-11 supra and 13 infra.

13.  Claims 1-11 and 13-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 1) a method including confirming placement of a medical device on a test location of a portable device, recording response data generated in response to testing stimulus, analyzing the response data to produce a diagnostic result; and providing the diagnostic result to a user, wherein when the medical device is a bone conduction device which is secured to the portable device by a fixture; recording, with a microphone of the portable device, response data generated by such bone conduction device in response to audible testing stimulus using a speaker that is part of the portable device and generating data/waveforms by an on-board signal generator in response to an order/command when performing testing/diagnosis of an on-board generator/vibrator of such   confirming placement of a medical device to be tested using a portable device, recording response data supra, does not reasonably provide enablement for, i.e. teach how to implement,1) a method comprising confirming placement of a medical device on a test location of a portable device, wherein the medical device comprises a bone conductor, which conductor is connected to a fixture; recording, with any one or more sensors associated with the portable device, a response data generated by the medical device in response to any testing stimulus; analyzing the response data to produce a diagnostic result; and providing the diagnostic result to a user or such in combination with only at least one of a microphone and an accelerometer or only testing stimulus comprising playing an audible testing stimulus using a speaker that is part of the portable device or wherein the testing stimulus is generated by an onboard signal generator of the medical device; 2) an apparatus comprising any body comprising a vibration-conductive material, a contacting surface for contacting a surface of any portable device, an interface for contacting at least a portion of any hearing prosthesis, and a substantially U-shaped channel adapted to receive therein at least a portion of an edge of the portable device or such in any receiver for receiving at least a portion of any hearing prosthesis or the latter where such receiver comprises a bone conduction element, 3) a system comprising any portable device comprising at least one processor; and computer storage media encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising initiating any diagnostic test of any medical device; recording, with any one or more sensors associated with the portable device, response data generated by the medical device in response to any testing stimulus; analyzing the response data to produce a diagnostic result; and providing the diagnostic result to a user; and a fixture/body for interfacing the medical device with the portable device, wherein the body comprises a contacting surface for contacting a surface of the portable device, an interface for contacting at least a portion of any medical device, and vibration-conductive material configured to transmit mechanical output from the medical device to the portable device  or such in combination with a friction interface; or 4) a method including confirming placement of any medical device to be tested using any portable device, recording with any one or more sensors associated with the portable device response data generated by the medical device in response to any testing stimulus device, wherein the testing stimulus is generated by an onboard signal generator of the medical device, analyzing the response data to produce a diagnostic result; and providing the diagnostic result to a user or such wherein the medical device comprises a bone conductor which conductor is secured to a fixture or such in combination with recording with a microphone and an accelerometer of the portable device, or such where the test stimulus is audible testing stimulus using a speaker that is part of the portable device as now claimed.  
commensurate in scope with the claims. See again paragraphs 8-9 and 11-12 supra.

14.  Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 recites the step of “confirming placement of a medical device for testing performed by a portable device”.  It is now unclear whether the placement confirming or the  testing is being claimed as performed “by a portable device”.21


Claim Rejections – Prior Art
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 
15.  Claims 10-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kristo et al (US 201501635792, herein after also referred to as '579).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Claim 10 
An apparatus comprising: a body comprising a vibration-conductive material, 
As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at, e.g., Figures and paragraphs 50, 52, 54, 56-60, 81, e.g. elements 310, 610, 710a. 

wherein the body comprises a contacting surface for contacting a surface of a portable device, 

It is noted that “for contacting a surface of a portable device” is a recitation of the intended use of the claimed invention.22 
As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at, e.g., Figures and paragraphs 46-49 and 75-76, e.g. surfaces of bore through 711 and 721 and/or outer surface of 710a.  Such surfaces receive therethrough/contact a surface of a portable device 140 and/or 100.
  
and wherein the body comprises an interface for contacting at least a portion of a hearing prosthesis, 

It is noted that “for contacting at least a portion of a hearing prosthesis” is a recitation of the intended use of the claimed invention.
As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at , e.g., Figures and paragraphs 43, 45, 54, 56, 74-77, e.g. interface 721.  Such interface contacts at least a portion of 720 which enables vibration transfer/hearing percept.
 
and wherein the body comprises a substantially U-shaped channel adapted to receive therein at least a portion of an edge of the portable device. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at, e.g., Figures 3B-C and 5 and paragraphs 38-39, e.g. shape of element 310, 610 and 710a or described partial helmet, 

Claim 11
The apparatus of claim 10, wherein the contacting surface comprises a friction interface. 

As best understood, see paragraphs 8-9 and 11-13 supra, see Figures and paragraphs 44-45, 69 and 81, e.g. the contacting surface, i.e. outer surface of support, e.g., 301/302, may include adhesive or foam pads which pads provide a friction interface.  
    
Claim 13
The apparatus of claim 10, further comprising a cover adapted to cover a microphone of the portable device. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at Figure 2, housing of element 100 and paragraph 27. 

Claim 14
The apparatus of claim 13, wherein the cover comprises a projection extending from the body. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘579 at, e.g., Figures and the discussion of claim 13, e.g. the outer housing projects from the body, see, e.g., Figures 3C and 5.

Claim 15
    The apparatus of claim 10, wherein the interface defines a receiver for receiving at least a portion of a hearing prosthesis. 

It is noted that “for receiving at least a portion of a hearing prosthesis..” is a recitation of the intended use of the claimed invention. 
As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claim 10 and ‘579 at, e.g., Figure 7A and paragraphs 74-76, e.g. support portion 721 defines a screw-type mechanism with portion 720.
 
Claim 16
The apparatus of claim 15, wherein the receiver comprises a bone conduction element. 

As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claims 10 and 15, e.g. support/support portion 721 of vibratory-conductive material.


16.  Claims 17-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Margolis et al (US 2013/0039520, hereinafter also referred to as ‘520, incorporating 2001/0009770, hereinafter also referred to as ‘770).

Claim 17
A system comprising: a portable device comprising: at least one processor; and computer storage media encoding computer executable instructions that, when executed by the at least one processor, perform a method comprising: 

supra, see ‘520 at Figures and paragraphs 38-39 and thereby, ‘770 at, e.g., paragraphs 109, 40, 52, 60, 63, Figures 3, 6-7, 9, 11, elements 300/540.

initiating a diagnostic test of a medical device; 
recording, with one or more sensors associated with the portable device, a response data generated by the medical device in response to a testing stimulus;
analyzing the response data to produce a diagnostic result; and 
providing the diagnostic result to a user; and

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘520 at, e.g., paragraph 39 and thereby, ‘770 at, e.g., paragraphs 73-85, Fig. 13, e.g. turn on tone test, read the level, element 536, analyze, element 540, provide to user, paragraph 84.

 a fixture for interfacing the medical device with the portable device, 
the fixture comprising: a body comprising a vibration-conductive material, 
wherein the body comprises a contacting surface for contacting a surface of the portable device, and wherein the body comprises an interface for contacting at least a portion of the medical device.

As best understood, see paragraphs 8-9 and 11-13 supra, see’520 at Figures, and paragraphs 31-36 and 39 and thereby, ‘770 at, e.g., Figs 3, 6-7 and 9, paragraphs 44 and 46-50, e.g. the fixture, e.g. coupling member 10/64, comprises a vibration-conductive material, 64, configured to transmit mechanical output from the medical device, 62, to the portable device, 300/coupler 330, including a surface for contacting a surface of the portable device, e.g. see paragraph 33 of ‘520 and paragraphs 47 and 56 of ‘770, and an interface for contacting at least a portion of the medical device, e.g. see paragraph 35 of ‘520. 

Claim 18
The system of claim 17, wherein the fixture comprises a friction interface.

As best understood, see paragraphs 8-9 and 11-13 supra, see the discussion of claim 17 and ‘520 at, e.g., Figure 5 and paragraph 33.
Claim 19
The system of claim 17, wherein the medical device comprises a bone conduction device. 
                                                 
As best understood, see paragraphs 8-9 and 11-13 supra, see the discussion of claim 17 and ‘520 at, e.g., paragraphs 3 and 22 and ‘770 at, e.g., paragraphs47 and 56.   


Claim 20
The system of claim 17, wherein the fixture includes a cover adapted to cover a microphone of the portable device. 

It is noted that the microphone is not positively structurally recited as part of the portable device 
As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claims 17-19, e.g., ‘520, Fig. 5, paragraph 34, element 70, i.e. a cover adapted to cover a microphone of the portable device. 

Claim 21
The system of claim 20, wherein the cover is removable from the fixture. 
As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claim 20,  e.g. paragraph 70 and Figures 4-5. 


Claims 1-9, 22-31 and 33-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Miller III et al (US 2012/0095528 hereinafter also referred to as ‘528) alone or as evidenced by Cochlear Limited (WO 2004/003580 hereinafter also referred to as ‘580).

Claim 1
A method comprising: confirming placement of a medical device on a test location of a portable device, 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., abstract, Figures, especially Figure 6, and paragraphs 12, 15-24, 26, 45-49, 52-53, 56-57, 59, 62, 65-69, 72-73.  The magnets 84/104 or 202 “facilitate retentive juxtaposed positioning” or  “provide[s] means to position the relay interface relative to the implanted housing 100 for the communication of therebetween, see steps 602-608.  While such retentive juxtaposed positioning of the medical device/interface relative to the implanted housing is believed to teach/suggest confirming placement of the implanted housing on a test location, i.e. the interface of the portable device, i.e. the external portion 200/150, even if not, see ‘580 at e.g. page 5, lines 27-30 and page 11, lines 29-33 which evidence that such magnetic retentive juxtaposed positioning of the medical device with respect to the portable device confirms/retains correct alignment therebetween.  

wherein the medical device comprises a bone conductor, wherein the bone conductor is connected to a fixture; 


As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., element 100.
recording, with one or more sensors associated with the portable device, a response data generated by the medical device in response to a testing stimulus; 
analyzing the response data to produce a diagnostic result; and 
providing the diagnostic result to a user.

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., 49, 52-53, 62, 65 and 73 and Figure 6.

Claim 2
The method of claim 1, further comprising sending at least one of the diagnostic result, the response data, and the testing stimulus to a remote database. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., Figures 4-5 and paragraphs 19, 48 and 62-64.

 Claim 3
The method of claim 1, wherein analyzing the response data comprises comparing the response data to the testing stimulus. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraph 65.


Claim 4
The method of claim 1, wherein the one or more sensors comprise at least one of a microphone and an accelerometer, wherein the microphone and the accelerometer are components of the portable device. 


As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraphs 18, 56, 65 and 68, e.g. the relay interface collects test data parameters/samples/responses from the implantable portion to test stimulus that is one/a type that the type of medical device tested can utilize.  It is also noted  portable device 200/150 include microphones to receive ambient audio signals which type signals are used in a fitting procedure and speakers to produce audio signals.


Claim 5
  The method of claim 1, wherein providing the diagnostic result further comprises: displaying the diagnostic result; and displaying a suggested remedy. 


As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraphs 66-67 and 73.


Claim 6
The method of claim 1, wherein the portable device comprises one of: a smartphone; and a tablet. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraphs 18-19 and 63.

Claim 7
The method of claim 1, further comprising providing the testing stimulus to the medical device via an output from the portable device. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraphs 18, 56, 66 and 68.

Claim 8
The method of claim 7, wherein providing the testing stimulus comprises playing an audible testing stimulus using a speaker that is part of the portable device. 

As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claim 7.


Claim 9
 The method of claim 1, wherein the testing stimulus is generated by an onboard signal generator of the medical device. 

As best understood, see paragraphs 8-9 and 11-13 supra, see ‘528 at, e.g., paragraphs 42-44.

Claim 22
A method comprising: confirming placement of a medical device on a test location of a portable device;
recording, with one or more sensors associated with the portable device, a response data generated by the medical device in response to a testing stimulus,
wherein the testing stimulus is generated by an onboard signal generator of the medical device 
analyzing the response data to produce a diagnostic result; and 
providing the diagnostic result to a user. 

As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claims 1 and 9 supra.

 Claim 23
The method of claim 22, further comprising sending at least one of the diagnostic result, the response data, and the testing stimulus to a remote database. 

See discussion of claim 2 supra.


Claim 24
The method of claim 22, wherein analyzing the response data comprises comparing the response data to the testing stimulus. 

See discussion of claim 3 supra.




Claim 25
The method of claim 22, wherein the one or more sensors comprise at least one of a microphone and an accelerometer, wherein the microphone and the accelerometer are components of the portable device. 

See discussion of claim 4 supra.


Claim 26
The method of claim 22, wherein providing the diagnostic result further comprises: displaying the diagnostic result; and displaying a suggested remedy.
 

See discussion of claim 5 supra.



Claim 27
The method of claim 22, wherein the portable device comprises one of: a smartphone; and a tablet. 

See discussion of claim 6 supra.


Claim 28
The method of claim 22, further comprising providing the testing stimulus to the medical device via an output from the portable device. 

See discussion of claim 7 supra.

Claim 29
The method of claim 28, wherein providing the testing stimulus comprises playing an audible testing stimulus using a speaker that is part of the portable device. 

See discussion of claim 8 supra.





Claim 30
The method of claim 22, wherein the medical device comprises a bone conductor connected to a fixture.

See discussion of claim 1 supra.


Claim 31
A method comprising:
confirming placement of a medical device for testing performed by a portable device; 

See paragraph 19 and discussion of claim 22 supra.

recording, with one or more sensors associated with the portable device, a response data generated by the medical device in response to a testing stimulus, wherein the testing stimulus is generated by an onboard signal generator of the medical device;
analyzing the response data to produce a diagnostic result; and
providing the diagnostic result to a user,

See discussion of claim 22 supra

.
Claim 33
The method of claim 31. wherein confirming placement of a medical device comprises confirming placement of a medical device at a test location.

See discussion of claims 1 and 22 supra.


Claim 34
The method of claim 31. further comprising sending at least one of the diagnostic result, the response data, and the testing stimulus to a remote database.

See discussion of claim 23 supra.


Claim 35
The method of claim 31. wherein analyzing the response data comprises comparing the response data to the testing stimulus.

See discussion of claim 24 supra.


Claim 36
The method of claim 31. wherein providing the diagnostic result further comprises: displaying the diagnostic result; and displaying a suggested remedy.

See discussion of claim 26 supra.


Claim 37
The method of claim 31 wherein the one or more sensors comprise at least one of a microphone and an accelerometer: wherein the microphone and the accelerometer are components of the portable device; and wherein the portable device comprises one of: a smartphone and a tablet.

See discussion of claims 25 and 27 supra.


Claim 38
The method of claim 31. further comprising providing the testing stimulus to the medical device via an output from the portable device.

See discussion of claim 28 supra.


Claim 39
The method of claim 38. wherein providing the testing stimulus comprises playing an audible testing stimulus using a speaker that is part of the portable device.

See discussion of claim 29 supra.


Claim 40
The method of claim 31. wherein the medical device comprises a bone conductor, wherein the bone conductor is connected to a fixture.

See discussion of claim 30 supra.


18. Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over by Miller III et al (US 2012/0095528 hereinafter also referred to as ‘528) alone or as evidenced by Hillbratt et al (US 20100041940 hereinafter also referred to as ‘940).

Claim 32
The method of claim 31. wherein confirming placement of a medical device comprises querying the medical device or the user.

As best understood, see paragraphs 8-9 and 11-13 supra, see discussion of claims 1 and 22 and ‘528 at, e.g., Figure 6, steps 602-606 and paragraph 65, i.e. establishing communications with the medical device followed by providing stimulus and receiving response information or the magnets 84/104 or 202 “facilitate retentive juxtaposed positioning” or  “provide[s] means to position the relay interface relative to the implanted housing 100 for the communication of therebetween, see steps 602-608.  While such retentive juxtaposed positioning of the medical device/interface relative to the implanted housing is and/or establishment is believed to teach/suggest confirming placement of the implanted housing, i.e. the interface of the portable device, i.e. the external portion 200/150, it does not explicitly teach querying the device or user.  See ‘940 at, e.g., paragraphs 35 and 47 which teaches verbal feedback, non-verbal feedback or any other desired indication of sound perception.  Therefore it would be obvious to query/obtain “feedback” from the user whether they perceive the signal/sound as suggested by ‘940 with the ‘528 device for the predictable result of confirming sound perception/correct alignment of the medical device and portable device.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Arguments 8-10 relate to petionable matters and thereby, the Arguments 4.8-4.10 on pages 35-53 will not be addressed. 
             See MPEP 1201: 
        The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971) and Ex parte Frye, 94 USPQ2d 1072, 1078 (Bd. Pat. App. & Int. 2010)(precedential)
        (“The Examiner's objections... are reviewable by petition under 37 C.F.R. § 1.181 and are thus not within the jurisdiction of the Board. 37 C.F.R. § 1.127 (2009)…In general, since petitions should be made within two months of the mailing date of the action or notice from which relief is requested, 37 C.F.R. § 1.181(f), petitionable matters should be addressed before an appeal reaches the Board. In the present case, it would have been desirable for the Appellant to have resolved the objections to the drawings and refusal to enter proposed drawing amendments by petition prior to the matter reaching the Board.” Id.) 
        	 See Appellant’s arguments on pages 35-36, 43-44 and 49 of the Brief regarding the objections of paragraphs 8-10 of the FINAL being determinative of the rejections of paragraphs 11-13. However, see also, e.g., the 1/15/20 Interview Summary relied upon therein.  The Summary sets forth that addressing the issues in the 112 rejections of paragraphs 17-19 of the non-final rejection might be determinative of/resolve the objections in paragraphs 10 and 12 of the non-final rejection.  Therefore, and contrary to Appellant’s arguments, the rejections in paragraphs 17-19 might be determinative of objections in the FINAL rejection, not the opposite.  It is further noted that the arguments presented for the rejections present the same portions of the specification for support as do the objections. 
        2 “Flow continues to operation 514 where the method 500 records testing results from the device. In embodiments, the testing results can consist of output generated by the device in response to the testing stimulus. The testing results can be recorded using one or more components of a portable device. For example, testing results can be recorded using a gyroscope, microphone, accelerometer, magnetometer, touch-sensitive display, and/or camera that are part of the portable device. In another embodiment, the testing results can be recorded by receiving input from a user or another application or hardware device that reports the output from the medical device.” (Emphasis added.) 
        3 The Office Action contended “…claim 1 does not set forth a speaker, head set, inbuilt generator, audio cable, and/or wireless interface of the portable device and a gyroscope, magnetometer, accelerometer, and/or microphone” (as best understood “recite a specific component ‘capable of providing the testing stimulus’ and a specific “sensor being of the type that can record the stimulus” as argued in the Brief).  It also set forth “nor describes the ‘testing stimulus’ being of a type which is utilizable by the ‘bone conductor’ ‘medical device’ and the ‘sensors associated with the portable device’ being of a type that can record the type of response data generated in response thereto”.  
        4 Such interface is not denoted by a reference numeral in Figure 4A.
        5 Other than that shown in Figure 4A and described at col. 5, lines 52-53 and 59-61.
        6 Contrary to the description of claim 16 provided on page 16 of the Brief, i.e. “col.5, line 50-col.6, line 10 (describing that ‘the medical[]device[404] is a bone conduction device’, the receiver would receive a bone conduction element of the bone conduction device”), claim 16 recites “the receiver”, not the bone conduction device comprising a bone conduction element.
        7 See MPEP 2164.08 (“The focus of the examination inquiry is whether everything within the scope of the claim is enabled.”).  
        8 The portion of Aspex Eyewear v. Marchon Eyewear cited by Appellant began with:
        In common parlance, the phrase "adapted to" is frequently used to mean "made to," "designed to," or "configured to," but it can also be used in a broader sense to mean "capable of" or "suitable for." See Webster's Third New International Dictionary 24 (1968) ("suited by nature, character, or design to a particular use, purpose, or situation"); 1 Oxford English Dictionary 139 (2d ed. 1989) ("fitted; fit, suitable . . . modified to fit new situations").
        9 Following the 10/2/2019 non-final rejection, the claims still did not explicitly recite “configured to” in order to clarify Appellant’s narrower interpretation/sense of the phrase “adapted to”. 
        10 Regardless, while the cited portions of ‘580 also do not use the term “confirming”, they do describe retentive juxtapositioning by magnets provides correct alignment and maintains/confirms such correct alignment/placement for testing.
        11 Note col. 9, lines 36-55 describe when testing a bone conduction device, diagnosis of an on-board generator/vibrator is performed by ordering it to generate data/waveforms in response to an order/command.  
        12 Note col. 2, lines 27-32, col. 5, lines 50-53, col. 6, lines 7-10 and col. 7, lines 4-8 describe a bone conduction device type of hearing prostheses/medical device being of vibration conductive material. 
        13 Note  col. 5, line 50-col, 6 line 64 and Figs. 4A-4C do not describe “a friction interface.
        14 Note col. 5, line 50-col, 6 line 64 and Figs. 4A-4C do not describe the body with the U-shaped channel with such a receiver/bone conduction element. 
        15 Note col. 8, lines 53-57, col. 5, lines 50-53 and col. 6, lines 3-10 which describe the testing stimulus as one/a type that the type of medical device tested can utilize and the sensors as those/a type that can record response data in response thereto.  
        16 Note col. 2, lines 27-32, col. 5, lines 50-53, col. 6, lines 7-10, and col. 7, lines 4-8 describe a bone conduction device type of hearing prostheses/medical device being of vibration conductive material. 
        17It is noted that claim 10 did not depend from claim 2 as initially filed in ‘807.   
        18 Note that claims 12-13 did not depend from claim 14 as initially filed in ‘807. 
        19 It is noted claims 17-18 did not depend from claim 14 as initially filed in ‘807
        20 It is noted claim 5 did not depend from claim 10 as initially filed in ‘807.
        21 If the former, confirming, with a portable device, placement  of a medical device to be tested could be set forth while if the latter a step of confirming placement of a medical device and a following step of testing the medical device with the portable device could be set forth. 
        22 A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.